DETAILED ACTION
Status of Claims
Claims 1 – 21 are pending.
Claims 1, 11 and 21 are independent.
Claims 1 – 21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 21 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Law et al.
Riguer (US Patent Application Publication No. 2018/0039317) is cited to teach systems, apparatuses, and methods for implementing fine-grain power management for virtual reality (VR) systems are disclosed. A VR compositor monitors workload tasks while rendering and displaying content of a VR application. The VR compositor determines the priorities of different tasks of a given VR frame and cause power states to be assigned to processing units to match the priorities of the tasks being performed.
Sylvester et al. (US Patent Application Publication No. 2017/0199542) is cited to teach a processor that uses a dynamic adjustment algorithm, including algorithms based on performance and energy models, to readjust frequency settings for a graphics processing unit (GPU), and independently for a system memory or for a system memory bus, to an optimal level for meeting sustained performance requirements with the low level of power consumption.
None of the references cited herein above, neither in combination nor individually, teaches all of the limitations as setforth in the independent claims, in particularly, “ …  adapted to predict power consumption of a graphics processor, and the power consumption prediction method comprising: obtaining leakage power consumption of the graphics processor; obtaining switching power consumption data corresponding to the graphics processor running one frame; estimating switching power consumption of the graphics processor according to the switching power consumption data; and obtaining overall power consumption of the graphics processor running the frame according to the leakage power consumption and the switching power consumption…” .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187